CALOGERO, Justice.
The defendant, Norman J. Spooner, was tried and convicted of armed robbery and sentenced to serve sixteen years at hard labor. Although four bills of exceptions were reserved during the trial, none of the bills were perfected.
Only perfected bills, as required by Articles 844 and 845, C.Cr.P., will be considered for the purpose of appellate review; in their absence, we are limited on appeal to a review of the pleadings and proceedings for discoverable error. State v. Quinn, 288 So.2d 605 (La.1974); State v. McCurady, 286 So.2d 638 (La.1973). We find none.
For the reasons assigned, the conviction and sentence are affirmed.